DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      LISA BERNADETTE HAHN,
                             Appellant,

                                    v.

                       JOSHUA HARRIS HAHN,
                             Appellee.

                              No. 4D20-220

                          [January 14, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach   County;    Jessica    Ticktin,    Judge;    L.T.    Case     No.
502018DR006331XXXSB.

  Jonathan Mann and Robin Bresky of the Law Offices of Robin Bresky,
Boca Raton, for appellant.

   Jane Kreusler-Walsh and Stephanie L. Serafin of Kreusler-Walsh,
Vargas & Serafin, P.A., West Palm Beach; Lewis R. Shafer and Stephanie
R. Amkraut of Shafer Cohen, LLP, Boca Raton; and Toni B. Ross of Toni
B. Ross, P.A., Boca Raton, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., GROSS and CONNER, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.